Citation Nr: 0506254	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  97-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1987 to March 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied entitlement to the 
benefit currently sought on appeal.  The veteran filed a 
timely appeal, and the matter was brought before the Board.  
In February 2004, the Board remanded the claim for further 
development.  The claim was recertified to the Board in 
January 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.

REMAND

A review of the record reveals that the February 2004 remand 
by the Board requested a VA examination and opinion to 
determine the nature of the veteran's hearing loss, and 
specifically whether his preexisting hearing loss was 
aggravated by his active duty.  An examination was scheduled 
in Boston, Massachusetts, but the veteran refused the exam, 
stating he was presently in Kuwait.  Under 38 C.F.R. § 3.655 
(2004), when a claimant fails to report for an exam without 
good cause, the claim shall be rated based on the evidence of 
record.  In this case, the veteran is found to have had good 
cause, because upon learning of the date of the exam, he 
notified VA that he was out of the country and therefore 
unable to report.  However, based on the record, the Board 
finds that a new examination is unnecessary and that an 
addendum to the prior examination will be sufficient to 
resolve the issue at hand.  

Briefly, in the September 2003 VA audiology examination, the 
examiner determined that the veteran had no significant 
decrease in hearing from his February 1986 audiogram to his 
February 1996 audiogram.  She further concluded that it was 
not likely that the veteran's hearing loss upon entry into 
military service was worsened by military service.  The Board 
notes that there are two audiograms on the veteran's entrance 
examination of February 1986.  The two audiograms are both 
dated February 11, 1986, and they are significantly different 
in their results.  One assigns the veteran a hearing loss 
code of H1, while the other assigns him a code of H2.  In 
September 2003, the VA examiner compared the veteran's 
audiogram of February 1996 with the worse of the two 
audiograms of February 1986.  The examiner failed to explain 
why she used the worse audiogram and did not mention the 
existence of the other audiogram.  Therefore, the Board finds 
that an addendum to this opinion should be sought to clarify 
the significance of the other audiogram.

While the Board regrets the further delay that remand of this 
case will cause, it recognizes that due process 
considerations require such action.  Accordingly, this matter 
is remanded to the RO via the Appeals Management Center in 
Washington, D.C. for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] possession 
that pertains to the claim."  See 38 C.F.R. 
§ 3.159(b).

2.  The RO should forward the veteran's 
claims folder to the examiner who conducted 
the September 2003 VA audiology examination, 
or another VA examiner if this individual is 
unavailable for an addendum.  The examiner is 
requested again to review the claims folder 
in order to render an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing worsened during his period 
of service from January 1987 to March 1996.  
Further, the examiner should state whether 
such worsening, if found, was clearly and 
unmistakably the result of the natural 
progress of the condition.  A complete 
rationale should be given for all opinions.  
Attention is invited to the two audiograms on 
the veteran's February 11, 1986 Army entrance 
exam; the July 20, 1993 audiogram; and the 
February 5, 1996 audiogram, all found in the 
service medical records packet.  

3.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The veteran and his representative 
should be afforded the applicable time period 
in which to respond.


The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



